PROB 12D
(6/05)                                                                                                FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                         United States District Court                       EASTERN DISTRICT OF WASHINGTON



                                                        for the                              Mar 18, 2020
                                                                                                 SEAN F. MCAVOY, CLERK
                                          Eastern District of Washington

            Request for Summons and Modification of the Conditions or Term of Supervision


 Name of Offender: Dan Richard Dickey                        Case Number: 0980 4:14CR06029-EFS-1

 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: July 28, 2015                    Type of Supervision: Term of Supervised Release
 Original Offense: Receipt of Child Pornography, 18          Date Supervision Commenced: January 11, 2020
 U.S.C. § 2252A(a)(2)

 Original Sentence: Prison - 60 M; TSR - 240 M               Date Supervision Expires: January 10, 2040


                                           PETITIONING THE COURT

The offender, not having waived a hearing, the probation officer requests that a summons be issued
and hearing held to modify the conditions of supervision as follows:

28         You must not enter into or remain in any establishment where alcohol is the primary item of sale. You must
           abstain from alcohol and must submit to urinalysis and Breathalyzer testing as directed by the supervising
           officer, but no more than 6 tests per month, in order to confirm continued abstinence from this substance.


                                                        CAUSE

The probation officer believes that the action requested above is necessary for the following reasons:

On January 11, 2020, Mr. Dickey was released from confinement and began his period of supervised release. As
required within Special Conditions 14 and 15 of Mr. Dickey’s judgement, he is ordered to complete a sex offender
assessment and to follow any needed treatment. Mr. Dickey completed an assessment with Riverview Counseling
and Consulting in Richland and was assessed as needing ongoing sex offender treatment. Mr. Dickey was advised
one requirement of his treatment would include a restriction from consuming alcohol. Mr. Dickey expressed his
disagreement to the no alcohol requirement. He was advised that under Special Condition 15, he would need to
comply with the “lifestyle restriction.” After being informed of the expectation, Mr. Dickey contacted the sex
offender treatment provider which he met with while under pretrial supervision. Mr. Dickey noted the provider would
not restrict his alcohol consumption and he started the process to move his treatment from Riverview Counseling and
Consulting to his prior provider.

Mr. Dickey’s actions are concerning as he is focusing more upon the opportunity to consume alcohol than addressing
thinking errors related to his offense. The reasoning behind requesting an alcohol restriction is to remove all mind
altering substances, which could lead to a relapse or possible violations of supervised release.
   Prob 12D
   Re: Dickey, Dan Richard
   March 18, 2020
   Page 2

                                   I declare under penalty of perjury that the foregoing is true and correct.
                                                               by
                                                                      s/David L. McCary
                                                                      David L. McCary
                                                                      U.S. Probation Officer
                                                                      Date: March 18, 2020

THE COURT ORDERS

[ ]    No Action
[X]    The Issuance of a Summons
 [ ]   Other

                                                                      Signature of Judicial Officer
                                                                          March 18, 2020

                                                                      Date
